Citation Nr: 1128966	
Decision Date: 08/05/11    Archive Date: 08/11/11	

DOCKET NO.  05-35 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The Veteran had active service from April 1953 to March 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VARO in Waco, Texas.

Please note this appeal has been advanced on the Board's docket pursuant to the provisions of 38 C.F.R. § 20.900(c) (2010); see also 38 U.S.C.A. § 7107(a)(2) (West 2002).

In a decision dated in June 2010, the Board determined that service connection for a chronic acquired psychiatric disability, to include PTSD, was not warranted.  Both parties appealed the Board's June 2010 decision to the United States Court of Appeals for Veterans Claims (Court) by filing a Joint Motion for Remand.  By Order dated in December 2010, the Joint Motion for Remand was granted and the case was remanded to the Board.  The report of a psychiatric evaluation of the Veteran by a private psychiatrist dated in May 2011 subsequently was submitted with a letter from the Veteran's current representative waiving RO consideration of this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2010).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the competent evidence suggests that his currently diagnosed generalized anxiety disorder had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for a chronic acquired psychiatric disability are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for a chronic acquired psychiatric disability, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Legal Criteria

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only when the condition noted during service (or within a presumptive period) is not, in fact, shown to be chronic or when a diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(d).  

Service connection also may be granted for disability first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease process was incurred in service.  38 C.F.R. § 3.303(d).

In general, in order to establish service connection for a claimed disorder, the following must be shown:  (1) The existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and that disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2009).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Evidentiary Standards

Competency is a legal concept determining whether medical or lay evidence may be considered; in other words, whether the evidence is admissible as distinguished from weight and credibility.  The former determines whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been submitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the claimant has specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary of VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Board has reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).

In this case, the Veteran does not contend, and the evidence does not show, that he engaged in combat with the enemy during his active service.  When a determination is made that the Veteran did not "engage in combat with the enemy," the Veteran's lay testimony alone will not be enough to establish the occurrence of an alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrences of a claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

A review of the record in this case shows varying psychiatric diagnoses, including generalized anxiety disorder, depression, and PTSD.  Initial documentation of the presence of a psychiatric disorder came in the early 1980's.  Diagnoses in the early 1980's included mild depressive reaction, chronic anxiety, chronic fatigue, and chronic depressive reaction.  No reference was made to the time of any of those to the Veteran's military service.

A review of the claims file contains an August 2005 communication from Dr. F. L. C.  He reported that he treated the Veteran and his family "over many years.  I retired in 1990 and records were destroyed in 2000."  Dr. F. L. C. stated that he could "confirm that I treated [the Veteran] many times over the years for anxiety and depression with various medications between 1960 and 1990."

Also of record are statements from other health care providers, including one in October 1991 from T. D. P., Jr., M.D.  The physician stated that he saw the Veteran in September 1991 for nervousness and depression.  He related that he been seeing the Veteran since August 1990.  He recalled that when he first saw the Veteran in August 1990, the Veteran stated he had been depressed for "15 years off and on."  When the physician first saw the Veteran, the Veteran had been off work for two full weeks.  Reference was made to the Veteran having been on a number of different medications over the years.  It was noted that following service, the Veteran went into the grocery service and was in that field for about 30 years.  The physician also related that "he got to the point that he was so nervous that he could not run the cash register or handle any other responsibilities.  He said it got to the point that he had difficulty with his memory, concentration, and attention at that time."  Diagnoses were given as mixed bipolar disorder and severe obsessive compulsive disorder.  No reference was made in the physician's statement to the Veteran's active service.

The record also includes a July 2006 communication from P. M. S., M.D.  The physician reported the Veteran had been treated by him "for a number of years."  The physician stated that in talking with the Veteran, it was "fairly clear" that the Veteran had a "number of stress disorders and anxiety disorders, as well as depression," that in his opinion were "related to being discharged from the service in 1957, which raises the question and possibility of a post-traumatic stress disorder brought on by his military service."

The record also includes a January 2010 memorandum from personnel at the VA Appeals Management Center in Washington, D.C.  It was noted the Veteran claimed he had PTSD due to his coming in contact with Air Force individuals who arrived in his barracks from an atom bomb testing site.  The Veteran stated while serving in the Marshall Islands, he came in contact with about 12 Air Force individuals who were assigned to his barracks for a short time.  He claimed that these individuals came from an A-bomb testing site located on the Eniwetok Island.  Communications from the U.S. Joint Services Records and Research Center reflected research conducted with the Defense Threat Reduction Agency revealed that Operation Castle involved nuclear testing that took place in the Marshall Islands between February and May 1954.  About 10,000 military personnel reported took a part in Operation Castle.  The detonation released large quantities of radioactive material into the atmosphere and these were caught up in the winds and spread particles over much larger area than anticipated.  As a result of the first detonation, 28 Army and Air Force personnel had film badge exposures that read as high as 78 roentgens and were medically evaluated before being evacuated.  It was determined by individuals at the Appeals Management Center that the Veteran's claim for a stressful incident had been corroborated.

Thereafter, the Veteran was accorded a comprehensive psychiatric examination by a VA psychologist in January 2010.  The claims file was made available to the examiner for review.  It was noted the Veteran had received a diagnosis of PTSD at a VA medical facility about 2 to 3 years previously.  The Veteran stated he had seen three different private psychiatrists and doctors since 1960 on an outpatient basis for depression and anxiety.  His treatment was limited because of finances.  He stated that at the time there were no drugs to treat his psychiatric symptomatology.  He recalled that while serving on the Marshall Islands, Air Force service members who were contaminated by follow up for a bomb testing were brought to his duty station.  He recalled that he was responsible for cleaning their barracks.  He was concerned with whether he could be contaminated.  He recalled that no one seemed to know much about it.  

Following examination, the psychologist stated the Veteran did not meet the criteria for a diagnosis of PTSD.  It was noted that the Veteran's score on a check list of PTSD symptoms was below the cut-off score.  The Veteran's reported symptoms were more consistent with the criteria for a diagnosis of major depressive disorder, recurrent, and generalized anxiety disorder.  The examiner further stated that "based on a review of the records, the PTSD check list military version, and the clinical interview, it is the opinion of this examiner that the Veteran's psychiatric symptoms are not caused by or a result of his military service."

Additional evidence includes the report of a psychiatric examination accorded the Veteran by a board certified psychiatrist and neurologist in May 2011.  The examiner noted that his experience included having previously served as Chief of Psychiatry at the VA Medical Center in Oklahoma City, Oklahoma.  He stated that he carefully reviewed the entire claims file and interviewed the Veteran and his wife.

The psychiatrist reported that the Veteran's primary stressor was his exposure to the soldiers who had been exposed to radiation while in service and the Veteran's concerns about the risk to him and his concerns about their leaving mysteriously and his never being told about any risks to him.  The psychiatrist made reference to other medical evidence of record.  He noted that leaving service, the Veteran worked in the grocery business, but stated that he missed much time because of psychiatric symptoms.  He stated he would get "very nervous" and being to leave work for days at a time and eventually was out for three months on one occasion.  He retired on Social Security disability benefits at age 59 and had not worked for 17 years.

The Veteran's wife described him as a chronic worrier and perfectionist.  She stated that every time a new pill came out the doctor put the Veteran on it, but there was no positive response.  He began to miss more and more work because of his anxiety and depression, and eventually he lost his home and had significant financial problems.  His psychiatrist said that he was impressed that the Veteran struck him as an honest individual who did not magnify his symptoms.  

Following mental status examination, Axis I diagnoses were made of:  Severe generalized anxiety disorder; recurrent, severe major depressive disorder, without psychotic features, rule out PTSD (by history and VA records); continuous tobacco use disorder.  An Axis II diagnosis was made of obsessive compulsive traits.

The psychiatrist remarked that there was "clear" evidence from review of the Veteran's history that he had been anxious, depressed, and a chronic worrier with obsessive preoccupation.  He went on to say there was evidence that the Veteran suffered an event while on active duty that he perceived as very threatening to him, and he and his wife stated his anxiety increased and he handled stress less well while on active duty, and the symptoms were significant within three months of discharge.  Although there was no evidence that the exposure was life threatening to him, the Veteran stated he received no information, no reassurance, and related the onset of his increasing anxiety to this event.  The examiner stated that other examiners at VA and a private physician who had treated the Veteran had given him a diagnosis of PTSD.  He stated "whether or not he meets formal criteria for PTSD, it is known that anxiety disorders, obsessive worrying and PTSD are in the same grouping of psychiatric conditions and are also frequently associated with major depression.  [The Veteran] has certainly experienced the last three conditions and possibly the first, PTSD."

In response to a question as to whether he believed the Veteran had PTSD and whether the inservice incident where the Veteran came in contact with the Air Force men who had been exposed to radiation met the criteria warranting a diagnosis of PTSD, the psychiatrist stated that the Veteran experienced an event that was very traumatic to him.  "Although there is no evidence that this exposure presented an immediate threat to his life, he did not know that, and he was not sophisticated about radiation exposure risk.  By his statement, he was given no information to inform or reassure him.  He continues to describe this as a significant event in his life, and relates the onset of his symptoms and his increased anxiety to that event.  In my opinion it is as likely as not that this event in this man could trigger PTSD and certainly appears as likely as not to have been the source of increasing worry and anxiety which has been his psychiatric disability.  There is no evidence that his PTSD due to another stressor."

When asked whether he believed the Veteran had a psychiatric disorder other than PTSD and whether it was at least as likely as not that the onset of the psychiatric disorder was in service, the physician indicated the statements by the Veteran and his wife "report that his anxiety increased while he was on active duty and that he was significantly symptomatic within three months of discharge and had difficulty adjusting to civilian life.  Depression is frequently comorbid with anxiety.  In my opinion it is as likely as not that [the Veteran] suffers from a generalized anxiety disorder that had its onset while he was serving in the military.  In my opinion it is as likely as not that his depression is secondary to his anxiety."  The psychiatrist added that in his opinion the psychiatric disability rendered the Veteran unable to secure or follow substantially gainful employment because of his anxiety and depression.

The Board acknowledges that the Veteran and his wife are competent to report symptoms that he experiences because this requires only personal knowledge as it comes through their senses.  Layno v. Derwinski, 6 Vet. App. 465, 470 (1994); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The absence of contemporaneous medical evidence is a factor in determining credibility of the lay evidence, but lay evidence does not lack credibility nearly because it is not accompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to a service connection claim); Barr, 21 Vet. App. at 303 (cannot say any credibility given to uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaint of treatment for the relevant condition or symptoms).

A review of the record reveals there are differing opinions as to the etiology of the Veteran's psychiatric disability.  The evidence against service connection includes an opinion from a VA psychologist in January 2010 that the Veteran did not meet the criteria for a diagnosis of PTSD because she did not believe he had been exposed to a traumatic event that involved actual or threatened death or serious injury or threat to the physical integrity of himself or others.  She believed the Veteran's psychiatric symptoms were consistent with the criteria for a diagnosis of major depressive disorder and generalized anxiety disorder.  She did not believe the psychiatric symptoms were the result of the Veteran's military service.  

The evidence in favor of service connection includes the report of a psychiatric evaluation accorded the Veteran in May 2011.  That examiner (a board certified psychiatrist and neurologist) opined that the Veteran has an anxiety disorder that had its onset during his military service.  The psychiatrist explained the rationale for his opinion and referred in his report of examination to the January 2010 report of examination by the VA psychologist and other pertinent evidence of record.  He expressed the opinion that the most accurate diagnosis for the Veteran's psychiatric disability picture is a generalized anxiety disorder related to his experiences while in the military.  The examiner found the Veteran and his wife credible in their report as to the Veteran's problems with nervousness and anxiety over the years since service discharge.  The Board sees no reason to question the Veteran's credibility in this case.  He has reported consistently the incident in service when he was in contact with Air Force men who had been exposed to radiation and he has over the years continued to describe this as a very significant event in his life.  

In weighing the medical opinions, the Board finds the evidence both for and against the claim is evenly balanced; in other words, the evidence is in relative equipoise as to the question of whether the Veteran's current chronic acquired psychiatric disability is related to active service.  In such situations, the law affords the Veteran the benefit of the doubt.  38 U.S.C.A. § 5107(b).  Accordingly, after resolving reasonable doubt in the Veteran's favor, the Board finds that the claim for service connection for a chronic acquired psychiatric disorder, namely generalized anxiety disorder, is granted.


ORDER

Entitlement to service connection for a chronic acquired psychiatric disorder, namely a generalized anxiety disorder, is granted, subject to the laws and regulations governing the payment of monetary benefits.



	                        ____________________________________________
	MICHAEL T. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


